          Case 1:18-cv-01586-JGK Document 29 Filed 03/22/19 Page 1 of 2
              Case 1:18-cv-01586-JGK Document 28 Filed 03/21/19 Page 1 of 2

                                                                                                           WILMERHALE
                                                                                                             Sharon Cohen Levin

                                                                                                                   +1 212 230 8804 (I)
                                                                                                                   +1 212 230 8888 (f)
                                                                                                         sharon levin@wilmerhale.com




                                                                  (,,,Af       fO        A ✓fwf;A             0(1.,, Mt/✓[:
March 21 , 2019                                                    exrt,.,,!Jc!) vO                       JV,/[          rt;       ?CIJ'l.
ByECF                                                              c O,./ f   (;-f't,,   &,.,,. Cl 110 rJ tJ v fl,A/ f:{)          (   O
The Honorable John G. Koehl
United States District Court for the
  Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:       Levin v. The Ministry a/Culture and Tourism, Republic a/Turkey, 18 Civ. 1586 (JGK)

Dear Judge Koeltl:

       The undersigned represent, respectively, Plaintiff, Eliezer Levin, and Defendant, the
Ministry of Culture and Tourism, Republic of Turkey and Counterclaim Plaintiff, the Republic of
Turkey in the above-referenced matter.

       The parties have been negotiating and exploring a possible resolution of the matter and
therefore jointly write to respectfully request a 120-day adjournment of the conference currently
scheduled for April 9, 2019, and a 90-day day extension of the deadline for Plaintiff to move or
answer the Counterclaims, from March 26, 2019 to June 24, 2019.

        The parties previously requested adjournments of the conference by joint letter motions on
December 4, 2018, November 2, 2018, September 10, 2018, and January 18, 2019 all of which
were granted. This is the fifth joint letter-motion requesting an adjournment of the conference.
This is the second request for an extension of the deadline for Plaintiff to move or answer the
Counterclaims.




                                             USDC SONY
                                             DOCUMENT
                                             E'....ECTRONICALLY FILED
                                             OOC#;i
                                                 oc.. rE F-lLED. -~·3.r~:-:-lJ..-.
                                                                                         ln;;---



  Wilmer Cutler Pickering Hale and Dorr   LLP,   7 World Trade Center, 2 50 Greenwich Street, New York, New York I 0007
Be,l'ng   Berlin   Boston   Brussels   Denver       Frankfurt   London    Los Angeles         New York       Palo Alto     Washmgton
         Case 1:18-cv-01586-JGK Document 29 Filed 03/22/19 Page 2 of 2
           Case 1:18-cv-01586-JGK Document 28 Filed 03/21/19 Page 2 of 2




                                                                                 WILMERHALE
March 21, 2019
Page2


        We thank you for your consideration of this request.


                                             Respectfully Submitted,


HERRICK, FEINSTEIN LLP                                  WILMER CUTLER PICKERING
                                                        HALE & DORR LLP

By:        Isl Lawrence M. Kaye                         By:         Isl Sharon Cohen Levin
      Lawrence M. Kaye, Esq.                                   Sharon Cohen Levin, Esq.
      2 Park A venue                                           7 World Trade Center
      New York, New York 10016                                 250 Greenwich Street
      (212) 592-1400                                           New York, New York 10007
      lkaye@herrick.com                                        (212) 230-8804
      Attorneys for Defendant the Ministry                     Sharon.Levin@WilmerHale.com
      of Culture and Tourism, Republic of                      Attorneys for Plaintiff Eliezer Levin
      Turkey and Counterclaim Plaintiff
      Republic of Turkey

cc: All Counsel of Record (via ECF)
